Citation Nr: 0606781	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the decision issued in October 1976 to deny service 
connection for a personality disorder (claimed as a nervous 
condition) was a product of clear and unmistakable error 
(CUE).



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from May 1967 to January 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Veterans' Affairs (VA) Regional Office (RO), which found that 
the October 1976 rating decision was not clearly and 
unmistakably erroneous.  


FINDINGS OF FACT

1.  The RO's October 1976 rating decision was not appealed by 
the veteran, and is therefore final.

2.  The October 1976 rating decision was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for a psychiatric disorder.

3.  The appellant has failed to allege any kind of error of 
fact or law in the October 1976 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

Clear and unmistakable error in the October 1976 rating 
decision has not been demonstrated.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U.S. 
Court of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is collaterally attacking a previous, final 
decision.  Given the nature of a claim to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  Moreover, the 
Court has held that "as a matter of law, the VCAA is 
inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).

II.  Applicable Law, Facts, and Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  This rule was 
equally applicable in 1976 as it is today.  See 38 U.S.C.A. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  
Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2004).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A (West 2002 & Supp. 2005).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1976 in determining whether CUE 
existed at that time.

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the October 1976 rating 
decision which he now is challenging.  Therefore, that 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that the RO improperly 
weighed the available medical evidence in 1980, and 
improperly denied service connection for a "personality 
disorder" when he had filed a claim based upon a "nervous 
condition."

The veteran has alleged that the RO committed clear and 
unmistakable error in the October 1976 rating decision 
because the issue of service connection for a nervous 
condition was a separate issue from the unclaimed personality 
disorder and was not addressed.  He also argues that the RO 
failed to address the claim that his nervous condition could 
have arisen from an organic cause, such as a concussion in 
service.  Finally, the veteran argued that the RO had failed 
to make reasonable efforts to secure his service medical 
records.

In May 1976, the veteran filed an original claim for service-
connected disability benefits, on VA Form 21-526.  As 
pertains to the instant matter, he stated that he had been 
treated in service for a "nervous condition" between April 
1970 and January 1971.  As for the location of such 
treatment, he listed an evacuation hospital in Vietnam, and 
he also appeared to indicate "Soul."  His Report of 
Discharge, DD Form 214, and his Enlisted Qualification 
Record, DA Form 20, indicate that the veteran served in 
Vietnam from August 1967 to August 1968, and in Korea from 
February 1970 to January 1971.

The evidence in the record available to the RO at the time of 
the October 1976 rating decision included only partial 
service medical records (SMRs).  The medical examination for 
enlistment showed no history or findings of psychiatric 
abnormality.

A separation examination, dated in December 1970, while the 
veteran was still in Korea, elicited a pertinent history of 
"depression or excessive worry," and the examining 
physician noted, in reference thereto, that he complained of 
frequent depression, and had been under psychiatric 
("psyc") care.  The clinical evaluation reported that the 
veteran had a "Basic Personality Disorder," and it was 
further noted that he had undergone psychiatric evaluation 
for depression and a personality disorder.  That separation 
examination had also noted history of a cerebral concussion 
in 1970, and that he would be cleared by neurology prior to 
separation.

At a subsequent discharge examination in January 1971, at 
Fort Lewis, Washington, the veteran denied any mental 
abnormality, and the examining physician reported all 
systems, including "psychiatric," as normal upon clinical 
evaluation.

The RO also had VA outpatient treatment records, dated in 
June and July 1976.  These show that he first presented at 
the clinic in late June, feeling he was losing control over 
himself and being afraid he might hurt his wife and children.  
He described having been hospitalized in Korea for three 
months for depression.  The diagnostic notation was 
"personality disorder vs. schizophrenia."  He was seen four 
more times over the ensuing four weeks, with notations of 
nervousness, insomnia, and paranoid ideation, and was given 
psychotropic medications.  The cover sheet for these records, 
VA Form 10-10, Medical Certificate and History, showed the 
diagnosis of personality disorder. 

The RO's October 1976 rating decision noted the pertinent 
issue of service connection for a nervous disorder.  With 
reference to the SMRs, the RO noted the reports of depression 
and personality disorder contemporaneous with the veteran's 
leaving service, and stated there was no record of treatment 
for such conditions.  The RO also noted the VA outpatient 
records, carrying the diagnosis of  personality disorder.  
Because, pursuant to 38 C.F.R. § 3.303(c) (1976 & 2005), a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation, and is therefore not 
subject to service connection, the RO denied the claim.  The 
veteran was so notified by letter, including information as 
to his appeal rights.

Many years later, the veteran sought service connection for 
post-traumatic stress disorder (PTSD), based upon his service 
in Vietnam, as to which the RO conceded combat stressors.  
The RO issued a rating decision in June 2003 in which it 
granted service connection for PTSD, effective from June 
1999.

In the instant case, it is clear that the RO considered the 
veteran's claim for a nervous condition in 1976, denying the 
claim because, while the service medical records had referred 
to both depression and a personality disorder, the post-
service treatment records had only shown a diagnosis of a 
personality disorder, which is not a disability subject to 
service connection.  The veteran has offered no evidence to 
suggest that reasonable minds could conclude that the October 
1976 rating decision was fatally flawed at the time that it 
was made.  He has presented no evidence that there was an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  In 
effect, he has presented arguments that in effect amount to a 
disagreement with how the RO weighed the facts in October 
1976. 

Mere disagreement with the RO's weighing of medical evidence 
extant in October 1976 does not amount to CUE.  Russell v. 
Principi, 3 Vet. App. at 313-14.  There is no indication that 
an error was committed which is undebatable, or as to which 
reasonable minds could not differ, and no indication that the 
RO wrongly applied governing law or considered the wrong 
facts in arriving at its determination that service 
connection was not warranted for a psychiatric disorder.  The 
Board concludes that, in that respect, the October 1976 
rating decision was in accordance both with the evidence of 
record at that time, and with controlling legal criteria.

The Board has reviewed, with sympathy, the veteran's 
extensive written submissions in support of his CUE claim.  
In essence, he contends that the RO confused his claimed 
nervous condition with the reports of a personality disorder 
and depression.  However, he has not demonstrated that the 
term "nervous condition" has any specific diagnostic 
significance.  Moreover, while he argues that the RO should 
have obtained more service medical records before rendering 
the 1976 decision, the unfortunate fact remains that the 
military service department has been unable, at any time 
since then, to locate and provide SMRs which would be 
supportive of his claim.  Even the recent grant of service 
connection was based, in significant part, upon the RO's 
liberally conceding combat stressors from review of the 
veteran's service personnel records and units of assignment.




In summary, therefore, and with all due respect for the 
veteran's sincere arguments in this appeal, the Board 
concludes that review of the RO's October 1976 rating 
decision, with consideration of the evidence available and 
the law in effect at that time, fails to establish that the 
decision was a product of clear and unmistakable error.

ORDER

The claim of clear and unmistakable error in the October 1976 
rating action is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


